Exhibit 10.28

Summary of Director Compensation Policies

Retainers and Fees.  Non-employee directors serving on the board of directors of
West Coast Bancorp (“Bancorp”) are paid annual retainers for board service and
fees for committee participation.  The chairman of the board of directors and
each committee chair recieve cash compensation of $26,000 per year.  Each other
director receives annual cash compensation of $20,000.  All directors also
receive $200 for each committee meeting that they attend, either as a member of
a committee or at the request of a committee.  Directors who also serve on the
board of directors of Bancorp’s subsidiary, West Coast Trust Company, Inc.
(“West Coast Trust”), also receive $200 for each meeting of the board of
directors of West Coast Trust.  The chairman of the West Coast Trust board
receives an additional $1,000 per year.

Directors who are employees of Bancorp or the Bank receive no fees for their
services as directors.

Equity Incentive Awards.  Directors are entitled to participate in Bancorp’s
2002 Stock Incentive Plan.  Recent practice has been to grant all directors a
fully-vested option to purchase shares of Bancorp’s common stock on an annual
basis.  In 2004, continuing directors were granted a fully vested option to
purchase 2,350 shares with an exercise price equal to the market price on the
date of grant.  The type of award, number of shares to be granted each year, and
terms of each award are at the discretion of the Board of Directors.

Reimbursement and Fees for Attendance at Director Education Programs.  Directors
are entitled to payment or reimbursement of all out of pocket costs of
attendance at approved director education programs.  In addition, Bancorp will
compensate directors for time spent at education programs at a rate of $200 per
each day (or partial day) spent at an approved program.

Directors’ Deferred Compensation Plan.  Non-employee directors are also entitled
to participate in Bancorp’s Directors’ Deferred Compensation Plan (“Directors’
DCP”).  Under the Directors’ DCP, directors may elect to defer payment of some
or all of their directors’ fees.  Contributions are transferred to a so-called
“rabbi trust” and may be invested in a number of investment funds or in Bancorp
common stock.